{¶ 20} I dissent because I conclude that the Chillicothe City Council impliedly repealed R.O. 303.09 when it enacted R.O. 545.06(d). I agree that courts should not act "willy nilly" to declare that a statute has been repealed by implication. But there is no logical basis for creating an offense with a higher degree of mental culpability, yet having it possess a lesser penalty for otherwise identical conduct. One of the paramount principles of statutory construction requires us to avoid giving legislation a meaning that consistently creates absurd results.State v. Robb (2000), 88 Ohio St. 3d 59, 66,723 N.E.2d 1019; Yonkings v. Wilkinson (1999), 86 Ohio St. 3d 225,228, 714 N.E.2d 394.
 {¶ 21} In my view, allowing these two statutes to coexist and to be enforced selectively at the whim of the city produces absurd results. Thus, I conclude that R.O. 545.06(d) impliedly repealed R.O. 303.09. *Page 826